OPINION OF THE COURT
Per Curiam.
Frank Cassese has submitted an affidavit, dated May 5, 2000, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Cassese was admitted to the practice of law at a term of the Appellate Divi*113sion of the Supreme Court in the Second Judicial Department, on December 15, 1965, under the name Frank V. Cassese.
Mr. Cassese submits that his resignation is freely and voluntarily rendered, that he is under no coercion or duress, and that he is fully aware of the implications of submitting his resignation. He is aware of the Grievance Committee’s pending investigation into allegations of professional misconduct, and acknowledges that if charges were predicated upon the misconduct under investigation, he could not successfully defend himself on the merits.
Mr. Cassese acknowledges that the charges would allege that he converted client funds entrusted to him as a fiduciary incident to the practice of law as follows:
Diana Otchet (Docket No. K-166-00) $26,500
Lawrence Esposito (Docket No. K-241-00) $14,469
Annette Caldaio (Docket No. K-294-00) $ 6,485
Anthony Sweeney (Docket No. K-347-00) $44,600
Camille Parella (Docket No. K-368-00) $14,152.57*
Annette Arcamone (Docket No. K-393-00) $ 6,485
Roscoe Vanasco (Docket No. K-449-00) $10,000
Shiela Aaron $ 7,000
Willard Alexander $15,000
Frank L. and Grace A. LeDonne $ 3,500
Crotino Properties Corp. $ 5,000
Scott Weiss and Michael Laub $40,000
Verrazano Associates Ltd. $11,047.43*
*Total (Parella/Verrazano $25,200)
Mr. Cassese’s resignation is submitted subject to any application by the Grievance Committee that he make restitution and reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). Mr. Cassese acknowledges the continuing jurisdiction of the Court to make such an order. He specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of Mr. Cassese’s resignation.
As the proffered resignation complies with all pertinent Court rules, it is accepted, and the respondent’s name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
*114Mangano, P. J. Bracken, O’Brien, Santucci and Gold-stein, JJ., concur.
Ordered that the resignation of Frank Cassese is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Frank Cassese is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Frank Cassese shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further, Ordered that pursuant to Judiciary Law § 90, effective immediately, Frank Cassese is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.